                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


STEPHEN RICHMOND CUMMINGS,

                       Plaintiff,

v.                                                             Case No: 6:17-cv-1897-Orl-41DCI

JAMES FRANCIS CAMERON,
LIGHTSTORM ENTERTAINMENT,
INC., SONY PICTURES
ENTERTAINMENT INC.,
PARAMOUNT PICTURES CORP.,
PARAMOUNT HOME
ENTERTAINMENT, INC. and
TWENTIETH CENTURY FOX FILM
CORPORATION,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Leave to Appeal in forma

pauperis/affidavit of indigency. (“Motion,” Doc. 95). United States Magistrate Judge Daniel C.

Irick issued a Report and Recommendation (“R&R,” Doc. 97) in which he recommends denying

Plaintiff’s Motion and certifying to the Eleventh Circuit that the appeal is not taken in good faith.

(Id. at 3). Judge Irick bases his recommendation on the fact that Plaintiff is also appealing this

Court’s decision to dismiss Plaintiff’s Amended Complaint (Doc. 44) with prejudice as a shotgun

pleading despite Plaintiff ignoring specific instructions on how to avoid filing a shotgun pleading.

(Id. at 2; see Oct. 31, 2018 Order, Doc. 90) (dismissing Amended Complaint with prejudice as a

shotgun pleading after Plaintiff disobeyed clear instructions on how to amend complaint correctly).

       Plaintiff filed Objections to the R&R (Doc. 98) that do not address Judge Irick’s findings.

Namely, Plaintiff’s objections “certify that [Plaintiff’s] Appeal . . . is taken in good faith” with no



                                             Page 1 of 2
evidence or argument. Plaintiff also makes vague, unsupported allegations that the Court has erred,

that Plaintiff has not been given a fair hearing, that “the Federal Rules of Appellate Procedure[ ]

and Rules of the Supreme Court of the United States of America[ ] do apply,” and that because

there has been no valid complaint there can be no dismissal with prejudice. (Id. at 3–5). Plaintiff

makes no substantive objection to the R&R.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 97) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Motion for Leave to Appeal in forma pauperis/affidavit of indigency

               (Doc. 95) is DENIED.

           3. The Court CERTIFIES that Plaintiff’s appeal is not taken in good faith.

           4. The Clerk is directed to notify the Eleventh Circuit in accordance with Fed. R. App.

               P. 24(a)(4).

       DONE and ORDERED in Orlando, Florida on January 7, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                            Page 2 of 2
